UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-1529



FREHIWOT JEMANEH,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-497-390)


Submitted:   April 26, 2006                  Decided:   June 9, 2006


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Larry P. Cote, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Frehiwot Jemaneh, a native and citizen of Ethiopia, seeks

review of an order of the Board of Immigration Appeals (Board)

denying her motion to reopen.   We have reviewed the administrative

record and conclude that the denial of the motion to reopen was not

an abuse of discretion.   See INS v. Doherty, 502 U.S. 314, 323-24

(1992).   Moreover, we find Jemaneh’s contention that the Board

violated her right to due process in denying reopening to be

without merit.   See Obioha v. Gonzales, 431 F.3d 400, 409 (4th Cir.

2005).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                    PETITION DENIED




                                - 2 -